Case 3:20-cv-01101-SI                       Document 1-5             Filed 07/08/20         Page 1 of 1




                                            EXHIBIT
                                            EXHIBIT 5
                                                    5




                  Ffc*
                               Rr^ioi
                                        -             m        ^

                                                                             4-       HKl        J
     100% POLYESTER    j   1    jf fT-fi/     '   ijf
                                                                    m
                                                          ' sV
                                                                                      /
              • L-                                ;       Kj
                                                                                                     I
                  I'
                                                             I TE
                                                                                                     i
                                                                                            EM


                                                                                  L


                                                  rir y'




                                                                         *
                                                                    )P




                           A\
